FILED

' l UNITED sTATEs DISTRICT coURT DEC l 0 mm

ca - »
FOR THE DISTRICT 656 F. Supp. 237, 239 (D.D.C. l987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroj? v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Cz`ralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Browrz v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

0

Plaintiff, a resident of Oxon Hil1, Maryland, sues an individual apparently associated with
Burlington Coat Factory in District Heights, Maryland. The complaint, consisting of scribbling
and disjointed phrases, fails to provide any notice of a claim or the basis of federal court

jurisdiction.‘ A separate Order of dismissal accompanies this Memorandum Opinion.

United States District Judge

Date:December  ,20l0

‘ This complaint is one of nine such submissions received by the Clerk’s Office on the
same day. Each complaint names a different defendant but is otherwise the same. Moreover,
similar complaints were dismissed in August, September and November of this year for the same
reasons. Plaintiff is warned that her persistence in filing similar lawsuits may result in the
imposition of restrictions on her ability to file cases in this Court.

2